DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 07/06/2021 and 11/08/2021 has been considered and placed of record in the file.

Oath/Declaration
The Oath or Declaration is being considered by examiner and complies with PTO requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “wherein the first geographic area is defined by a first threshold distance from the one or more transmitters” and “wherein the second geographic area is defined by a second, greater threshold distance from the one or more transmitters” are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. According to ¶ [0054], [0059], and [0061], the Specification merely discloses the first portion includes physical layer encoding of first data to be transmitted in a first geographic area and the second portion includes physical layer encoding of second data to be transmitted in a second geographic area. However, there is nowhere in the Specification that recites the rejected limitation such as “wherein the first geographic area is defined by a first threshold distance from the one or more transmitters” and “wherein the second geographic area is defined by a second, greater threshold distance from the one or more transmitters”. Therefore claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. Claims 2-10 are rejected under the same scope as being dependent on the rejected independent claim 1.


For examining purpose, the rejected limitations “wherein the first geographic area is defined by a first threshold distance from the one or more transmitters” and “wherein the second geographic area is defined by a second, greater threshold distance from the one or more transmitters” are interpreted as “wherein the first geographic area is different from the second geographic area”.

Regarding claim 8, the limitation “a physical layer structure of the second portion provides a greater target distance for wireless transmission than a physical layer structure of the first portion” is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. According to ¶ [0055], the Specification merely discloses the low level instructions i.e. physical layer instructions that is sent to the base station to generate frames. However, there is nowhere in the Specification discloses the above rejected limitation such as the physical layer structure of the second portion provides grater target distance than a physical layer structure of the first portion. Therefore claim 8 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Claim 20 is rejected on the same ground as for claim 8 because of similar scope.
For examining purpose, the rejected limitation “a physical layer structure of the second portion provides a greater target distance for wireless transmission than a 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, 11, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oh et al. US 9,814,092.
Consider claim 1, Oh discloses A system (see FIG. 1), comprising: 
one or more processors configured to determine a data frame (see FIG. 1 and col. 5 lines 34-35, wherein the processor devised to generate a frame); and 
one or more transmitters configured to wirelessly broadcast the data frame (see FIG. 1 and col. 5 lines 34-40, wherein the transceiver configured to wirelessly transmit the frame); 

a first portion that includes a physical layer encoding of first data to be transmitted in a first geographic area (see FIG. 2 and 11, and col. 11 lines 15-16, wherein the first portion 1103 includes physical layer encoding of first data to be transmitted to the first terminal STA1 in the first basic service set BSS1 i.e. first geographic area); and 
a second portion that includes a physical layer encoding of second data to be transmitted in a second geographic area (see FIG. 2 and 11, and col. 11 lines 18-19, wherein the second portion 1105 includes physical layer encoding of second data to be transmitted to the third terminal STA3 in the second basic service set BSS2 i.e. second geographic area), wherein the first geographic area is different from the second geographic area (see FIG. 2, wherein the first BSS1 is different from the second BSS2).

Claims 11 and 17 are rejected on the same ground as for claim 1 because of similar scope.

Consider claims 4 and 19, Oh discloses wherein the data frame includes one or more non-payload regions and one or more payload regions (see FIG. 10, PPDU frame includes non-payload region i.e. PHY header, and payload regions i.e. service field, DU1, DU2, DU3, PAD, Tail), wherein all of the one or more non-payload regions of the data frame precede the one or more payload regions in the data frame (see FIG. 10, wherein PHY HEADER is precede all payload regions in the data frame).

Consider claim 6, Oh discloses wherein to determine the data frame, the one or more processors are configured to receive the data frame from another computing system (see col. 5 lines 34-40).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. US 9,814,092 in view of Wu US 2011/0142143.
Consider claim 2, Oh discloses every claimed limitation in claim 1.
However Oh does not explicitly disclose wherein the data frame includes control data that indicates which of multiple portions included in the data frame include data for which geographic area. Wu teaches wherein the data frame includes control data that indicates which of multiple portions included in the data frame include data for which 

Claims 15 and 18 are rejected on the same ground as for claim 2 because of similar scope.

Consider claim 3, Wu discloses where the control data is included in a preamble portion of the data frame (see FIG. 20). 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. US 9,814,092 in view of Kawase et al. US 2012/0040703.
Consider claim 5, Oh discloses every claimed limitation in claim 1.
However Oh does not explicitly disclose wherein to determine the data frame, the one or more processors are configured to generate the data frame according to transmission control information from another computing system. Kawase teaches wherein to determine the data frame, the one or more processors are configured to generate the data frame according to transmission control information from another computing system (see ¶ [0044], wherein the control information is received from  ¶ [0006]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Oh, and to include wherein to determine the data frame, the one or more processors are configured to generate the data frame according to transmission control information from another computing system, as taught by Kawase for the purpose of reducing the influence by the disturbing signals, as discussed by Kawase (see ¶ [0006]).

Claims 7-8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. US 9,814,092 in view of Shvodian US 2006/0153232.
Consider claim 7, Oh discloses every claimed limitation in claim 1.
However Oh does not explicitly disclose wherein to determine the data frame, the one or more processors are configured to generate the data frame according to physical layer instructions received from another computing system. Shvodian teaches wherein to determine the data frame, the one or more processors are configured to generate the data frame according to physical layer instructions received from another computing system (see abstract). Shvodian further discloses reducing or eliminating the amount of fragmentation required while transmitting data between two devices (see ¶ [0002]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Oh, and to include wherein to determine the data frame, the one or more processors are configured to generate the data frame according to physical layer instructions received  ¶ [0002]).

Consider claim 8, Shvodian discloses wherein a physical layer structure of the second portion is difference than a physical layer structure of the first portion (see FIG. 17).

Claim 20 is rejected on the same ground as for claim 8 because of similar scope.

Claims 9-10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. US 9,814,092 in view of Manchester et al. US 10,708,335.
Consider claim 9, Oh discloses every claimed limitation in claim 1.
However Oh does not explicitly disclose wherein the first and second portions encode different types of video content. Manchester teaches wherein the first and second portions encode different types of video content (see FIG. 2-3 and claim 23). Manchester further discloses useful technique to playback streaming content without pausing (see col. 1 lines 36-40). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Oh, and to include wherein the first and second portions encode different types of video content, as taught by Manchester for the purpose of disclosing useful technique to playback streaming content without pausing, as discussed by Manchester (see col. 1 lines 36-40).

Consider claim 10, Manchester discloses wherein the different types of video content encoded by different portions have one or more differences from the following list of differences: different video quality levels; different programming content; and different video encoding techniques (see FIG. 2).

Claim 16 is rejected on the same ground as for claim 9 because of similar scope.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JANICE N TIEU/Primary Examiner, Art Unit 2633